Citation Nr: 0841105	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-21 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than October 7, 1996 
for assignment of a 
30 percent disability evaluation for service-connected 
bronchial asthma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty from November 1978 to 
September 1983.

The remote procedural history of this case will be set out 
where appropriate below.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (the 
RO) which granted an increased evaluation for the veteran's 
service-connected bronchial asthma, 30 percent, effective 
March 18, 1998.  
The veteran disagreed with the effective date.  In an April 
2006 Decision Review Officer (DRO) decision, an effective 
date of October 7, 1996 was assigned for the 
30 percent rating for the veteran's service-connected 
bronchial asthma.

The appeal was remanded by the Board in June 2008 so that the 
veteran could be scheduled for a hearing before a Veterans 
Law Judge (VLJ).  The veteran testified at a hearing which 
was conducted by the undersigned VLJ in San Antonio, Texas in 
August 2008.  A transcript of the hearing has been associated 
with the veteran's VA claims folder. 

Issue not on appeal

In a September 2007 rating decision, the Houston RO continued 
the assigned disability rating at 30 percent.  The veteran 
has not disagreed with that decision.  Thus, the only issue 
on appeal is the assignment of an effective date for that 
rating.


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to an 
increased disability rating for his service-connected 
bronchial asthma, rated 10 percent disabling, was denied by 
the Board in June 1991.

2.  The veteran next filed a claim of entitlement to an 
increased disability rating for bronchial asthma in January 
2005.  A 30 percent disability  rating was assigned effective 
October 7, 1996, the date that the relevant schedular 
criteria were amended.


CONCLUSION OF LAW

An effective date earlier than October 7, 1996 cannot be 
assigned for a 30 percent disability rating for service-
connected bronchial asthma.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.114(a),  3.400(p) (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an earlier effective date for the currently 
assigned 30 percent disability rating for his service-
connected bronchial asthma.  The Board observes that the 
veteran does not seek an earlier effective date for service 
connection for that disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in June 2008. The only reason for the remand was to 
schedule the veteran for a personal hearing.  The requested 
personal hearing was conducted in August 2008.  Thus, the 
Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002). The VCAA alters the 
legal landscape in three distinct ways: standard of review, 
notice and duty to assist. The Board will now address these 
concepts within the context of the circumstances presented in 
this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The veteran was provided VCAA notice via a letter from the 
Houston RO dated March 20, 2006.  In that letter, the veteran 
was informed of the requirements for the assignment of a 
disability rating as well as the assignment of an effective 
date.  
The veteran was specifically informed as follows:  "If you 
have any information or evidence that you have not previously 
told us about and it concerns the level of your disability or 
when it began, please tell us or give us that evidence now."

Moreover, the veteran was provided with an even more detailed 
VCAA letter dated June 11, 2007.  Specifically, in that 
letter he was advised that VA would obtain all evidence kept 
by the VA and any other Federal agency.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency as long as he completed a release form for such.  The 
VCAA letter further emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it. If the holder of the evidence declines to 
give it to us, asks for a fee to provide it, or VA cannot 
otherwise get the evidence, we will notify you. It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in the original letter.]

The veteran was also specifically notified in the June 2007 
VCAA letter to describe or submit any additional evidence 
which he thought would support his claims.  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  See the June 11, 2007 VCAA 
letter at page 2.  This request complies with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b) in that the RO informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In the June 2007 VCAA letter, the veteran was again informed 
as to how VA determines an effective date.  See the June 11, 
2007 letter, page 5.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. Moreover, as is more 
thoroughly discussed below, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the veteran's VA claims folder.    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In this case, the record on appeal includes the veteran's 
communications to VA over the years, various rating decisions 
and communications from VA to the veteran, a copy of a June 
1991 Board decision and medical treatment record pertaining 
to his service-connected bronchial asthma.  There is no 
indication that any relevant evidence is missing from the 
file.

In addition, general due process concerns have been satisfied 
in connection with this appeal.  See 38 C.F.R. § 3.103 
(2007). The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal. The 
veteran has retained the services of a representative, and he 
testified at a Travel Board hearing which was chaired by the 
undersigned VLJ.

Pertinent law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  See 
38 C.F.R. § 3.400(o)(2) (2007); see also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  

Effective dates - liberalizing law

Where compensation is increased pursuant to a liberalizing 
law, the effective date of such increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act.   See 38 C.F.R. 
§ § 3.114(a), 3.400(p) (2007).

Claims for VA benefits

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 
See 38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) 
(2007).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a veteran or his representative, may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim.  See 38 C.F.R. § 3.155 
(2007).

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  See 38 C.F.R. § 
3.157(b)(1) (2007).

Diagnostic criteria

The veteran's service-connected bronchial asthma is rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6602.

Bronchial asthma is rated under the portion of the Rating 
Schedule that pertains to the respiratory system and diseases 
of the trachea and bronchi, 38 C.F.R. § 4.97. Effective 
October 7, 1996, the rating schedule for diseases of the 
trachea and bronchi was amended without redesignation.  See 
61 Fed. Reg. 46728 (Sept. 5, 1996). 

Pursuant to the VA Rating Schedule in effect before October 
7, 1996, with respect to bronchial asthma, a 10 percent 
rating is provided for mild symptoms with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks. A 30 percent rating is provided for 
moderate bronchial asthma, with rather frequent asthmatic 
attacks (separated by only 10-14 day intervals) with moderate 
dyspnea on exertion between attacks. A 60 percent rating is 
provided for severe bronchial asthma, characterized by 
frequent attacks of asthma (one or more attacks weekly), with 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; and preclusion of more than 
light manual labor. A 100 percent rating is warranted for 
pronounced symptoms, characterized by very frequent asthmatic 
attacks with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health. In the absence of clinical 
findings of asthma at the time of the examination, a verified 
history of asthmatic attacks must be of record. 38 C.F.R. § 
4.97, DC 6602 (1996).

 The revised diagnostic codes in effect as of October 7, 1996 
provide that bronchial is to be evaluated based on the 
results of pulmonary function tests.  The specific pulmonary 
function tests include the percent of predicted values for 
Forced Expiratory Volume in one second (FEV-1) and Forced 
Vital Capacity (FVC), the ratio of FEV-1 to FVC (FEV-1/FVC), 
the percent of predicted value for Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)), and the veteran's maximum exercise capacity in terms 
of milligrams/kilograms/minute (ml/kg/min)of oxygen 
consumption.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1998).

Factual background

The Board believes that a brief recapitulation of the 
procedural history of this issue will aid in an understanding 
of its decision.

As was noted in the Introduction, the veteran left military 
service in September 1983.  In November 1987, he filed a 
claim of entitlement to service connection for asthma.  In a 
May 1988 rating decision, the RO granted service connection 
for bronchial asthma and assigned a 10 percent disability 
rating therefor, effective November 10, 1987.  The veteran 
appealed that determination.  In a decision dated June 26, 
1991, the Board denied the veteran's claim.



In January 2005, the  veteran filed an increased rating 
claim.  In June 2005, the RO increased the rating assigned 
for bronchia asthma from 10 percent to 30 percent, effective 
March 18, 1998.  That effective date was chosen based on a VA 
outpatient treatment report which indicated that the veteran 
had received inhaler counseling for his service-connected 
bronchial asthma.  The veteran disagreed with the effective 
date.  In an April 2006 DRO decision, the effective date was 
revised to October 7, 2006, the date that the schedular 
criteria contained in 38 C.F.R. § 4.97 changed.  See 
38 C.F.R. §§ 3.114(a), 3.400(p).

Analysis

The veteran's service-connected bronchial asthma has been 
rated 30 percent disabling as of October 7, 1996, the date 
that the schedular criteria were amended.  Prior to that 
date, the veteran's asthma was rated 10 percent as of the 
date of service connection, November 10, 1987.  

The veteran seeks entitlement to an earlier effective date 
for the 30 percent disability rating assigned for his 
service-connected bronchial asthma.  The veteran has made 
several contentions, which the Board will address.  

In his July 2008 substantive appeal (VA Form 9), the veteran 
contended that because the regulations had changed, the 
former regulations "did not serve as a proper measurement of 
the severity of my asthma".  The Board notes that there is 
nothing to indicate that such is the case, that is that the 
former rating criteria were somehow defective and that the 
current schedular criteria can be therefore be applied at any 
rime.  Indeed, the current regulations cannot by law be 
applied prior to their effective date.  See Green v. Brown, 
10 Vet. App. 111, 116-119 (1997); 
see also 38 U.S.C.A. § 5110(g) (West 2002) and 38 C.F.R. § 
3.114 (2007) [where the amended regulations expressly provide 
an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.]   

The DRO assigned October 7, 1996, the date of the change in 
the schedular criteria relating to bronchial asthma, as the 
effective date of the increased rating under 
38 C.F.R. §§ 3.114(a) and 3.400(p).  The former section 
clearly states that an effective date may not be awarded 
earlier than the effective date of the liberalizing law.  The 
veteran's contention is therefore without merit.

The veteran has further contended that the initial RO rating 
decision in 1988 which assigned a 10 percent rating for 
bronchial asthma was the product of clear and unmistakable 
error (CUE).  See the August 14, 2008 hearing transcript, 
page 3.  However, this argument fails because the May 1988 RO 
rating decision which assigned a 10 percent rating for 
bronchial asthma was appealed by him and was subsumed in the 
June 1991 Board decision which denied an increased rating.  
See 38 C.F.R. § 20.1104 (2007); see also Olson v. Brown, 5 
Vet. App. 430, 432-33 (1993); Talbert v. Brown, 7 Vet. App. 
352, 355 (1995) [prior RO decisions which are affirmed by the 
Board are subsumed by the final appellate decision].  The May 
1988 RO rating decision is thus not subject to allegations of 
CUE.  The CUE contention also fails.  

[The Board additionally observes that the veteran has not 
contended that the June 1991 Board decision is the product of 
CUE.  In order for him to do so, he would have to file a 
motion with the Board; he has not done so.  See 38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400 et seq. (2007).  The 
Board observes in passing that to present a valid claim of 
CUE the claimant cannot simply request that the Board reweigh 
or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. 
App. 412 (1996).]

The veteran's principal contention is that his service-
connected asthma was worse than was recognized by VA from 
1988 to 1996.  In support thereof, he has submitted his own 
testimony as well as VA treatment reports dating back to 
1988. 
However, as discussed in the law and regulations section 
above an effective date is assigned based on the date of an 
increased rating  claim or the date entitlement arose.  The 
DRO has found that entitlement to the increased rating arose 
on the date the schedular criteria were amended, October 7, 
1996.  

With respect to the date of an increased rating claim, the 
Board finally denied the veteran's increased rating claim in 
a decision dated June 26, 1991.  The Board has carefully 
reviewed the record and can find no claim, formal or 
informal, from that date until October 7, 1996, the date as 
of which a 30 percent rating was awarded.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits]. There is no 
evidence of any communication or action from either the 
veteran, his representative or a Member of Congress or some 
other person acting as his friend reflecting an intent to 
file an increased rating claim during this period.

There are of record a number of VA outpatient treatment 
reports covering the period from June 26, 1991 to October 7, 
1996.  Although the Board is of course aware of the 
provisions of 38 C.F.R. § 3.157, discussed above, none of 
these treatment reports evidences any intent on the part of 
the veteran to file an increased rating claim.  See Dunson v. 
Brown, 4 Vet. App. 327, 330 (1993) [an informal claim must 
identify the benefit sought].  See also Brannon v. West, 12 
Vet. App. 32, 34 (1998) [the Board is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed]; Ellington v. Nicholson, 
22 Vet. App. 141, 145-6 (2007) [in the absence of a 
sufficient manifestation of an intent to apply for benefits 
for a particular disease or injury, a document providing 
medical information in and of itself is not an informal claim 
for VA benefits].

In short, there is of record no claim, formal or informal, 
for an increased rating for bronchial asthma prior to October 
7, 1996.  Indeed, the record reflects that the veteran next 
filed a claim for an increased rating in January 2005.  The 
DRO
assigned the October 7, 1996 date based on the liberalizing 
law provision, 38 C.F.R. § 3.114, not on any claim of the 
veteran dating back to 1996 or earlier.  In the absence of an 
unacted-upon claim, the veteran's contention fails.

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an earlier effective date 
for the 30 percent rating for bronchial asthma. The benefit 
sought on appeal is accordingly denied.  


ORDER

Entitlement to an effective date earlier than the currently 
assigned October 7, 1996 for an increased disability rating 
for service-connected bronchial asthma is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


